Title: To George Washington from William Bloodgood, 24 November 1782
From: Bloodgood, William
To: Washington, George


                  
                     Sir,
                     Albany 24th November 1782
                  
                  Altho I have not the honor to be personally known to your Excellency, yet the circumstances which impells me to Address you at this time are of such a nature as I flatter myself will plead an Excuse for the liberty I have taken.
                  After having been persecuted near six Months with all the rancour which the malice of my Enemies could suggest, I was at last favour’d with a Tryal, and notwithstanding the Evidences which would have been conclusive in my favour as Containd in the Proceedings of a Court of Enquiry were thro the Influence of my prosecutor rejected, I was Acquitted of any the least Criminal Intentions, and sentenced to receive a reprimand from your Excellency as a punishment due to an imprudent Action.
                  But how great was my surprize at the reading the general orders of this day in which was Contained a sentence which not only deprived me of a Military Existance but even rendered me unworthy of a place in civil Society.
                  How far the punishment Contained in the Censure is proportioned to the Offence I submit to the Consideration of your Excellency, and only intreat that I may be permitted to resign that Commission which the rigors of fate forbids me to hold with honor.  I have the Honor to be with most perfect respect Your Excellencys Most Hble Servt
                  
                     Wm Bloodgood
                  
               